internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-119229-01 date date x a b_trust trust dear this letter responds to a letter dated date and subsequent correspondence submitted by the authorized representative of trust and trust collectively the trusts requesting certain rulings under the internal_revenue_code the information submitted states that a and b husband and wife intend to execute the trusts as separate irrevocable trusts except for the identities of the grantor and the trustee and the term of the annuity the provisions of the trusts will be identical the grantor of each of the trusts will also be the initial sole trustee of that trust a is the grantor of trust which provides an annuity for the shorter of a term of nine years or a’s life b is the grantor of trust which provides an annuity for the shorter of a term of seven years or b’s life each grantor will fund that grantor’s trust with nonvoting_stock of x which is represented as being an s_corporation article ii of the trusts provides that the trust is irrevocable in all circumstances unless the trustee determines that the grantor’s interest in the trust does not qualify as a qualified_annuity_interest under sec_2702 in such circumstances the trustee may amend the terms of the trust solely for the purpose of qualifying the trust under court decree article iii paragraph a provides for an annual annuity in the amount of of the initial fair_market_value of the assets transferred to the trust payable to the grantor in quarterly installments on the last day of each quarter following the effective date until the earlier of grantor’s death or the fixed term of years of the trust the annuity amount shall be increased each year so that the annuity amount payable to the grantor in that year equal sec_109 of the annuity amount_paid to the grantor in the plr-119229-01 -2- preceding year the annuity amount shall be paid from income and to the extent income is insufficient from principal article iii paragraph b provides that in addition to the payment of the annuity amount to the grantor with respect to any year for which the grantor is considered the owner of the trust for state or federal_income_tax purposes if the total income taxes owed by the grantor on the net ordinary_income and capital_gains taxed to the grantor as a result of the trust being a grantor_trust exceeds the annuity amount_paid to the grantor with respect to such year the trustee shall distribute to the grantor an amount equal to such excess and any payment made under article iii paragraph b shall be made first from undistributed trust income and to the extent such income is insufficient trust principal article iii paragraph c provides that no additional contributions may be made to the trusts article iii paragraph d provides that the interests of the grantors in the trusts shall not be subject_to commutation article iii paragraph e provides that during the grantors’ interests in the trusts no payment shall be made to any person other than the grantors article iii paragraph f provides that any trust income not distributed as part of the annuity amount or under the provisions of article iii paragraph b shall be accumulated and added annually to principal article iii paragraph g a provides that if the grantor survives the annuity term the remaining trust assets shall be distributed equally among grantor’s living children if all of such children are living or if grantor’s deceased children have no living issue article iii paragraph g b provides that if the grantor survives the annuity term but one or more of grantor’s children is deceased and has living issue then the remaining trust assets shall be divided equally among grantor’s living children and deceased children with issue the shares created for the living children will be distributed to them outright the shares created for the deceased children with living issue will be administered as follows the remaining trust assets will be divided into two separate trusts the exempt trust and the non-exempt trust to the extent that the remaining assets are within grantor’s available generation-skipping_transfer_exemption at the time that the annuity term terminates it will be held in the exempt trust the balance of the trust assets if any will be held in the non-exempt trust the exempt trust then will be divided into equal separate shares for the living issue of deceased children by right of representation plr-119229-01 -3- the non-exempt trust will be divided into equal separate shares for the deceased children with living issue each deceased child will have a testamentary general_power_of_appointment to designate who is to receive the assets in such non- exempt trust the general_power_of_appointment is exercisable in favor of anyone including the deceased child deceased child’s estate deceased child’s creditors and creditors of the deceased child’s estate this power_of_appointment shall be exercised either by specific reference to the non-exempt trust in deceased child’s will or by a duly acknowledged instrument delivered to the trustee that was effective at deceased child’s death if the power_of_appointment lapses then the non-exempt trust will be divided into equal separate shares for the living issue of the deceased children by right of representation the exempt trusts and the non-exempt trusts shall be held in trust for the benefit of the issue of deceased children for the life of each one of such issue each beneficiary shall receive distributions of net_income payable at least quarterly there shall be at all times only one income_beneficiary of each separate trust the trustee may invade the principal to provide for the beneficiary’s health education maintenance and support no principal distributions may be made from any separate trust to anyone other than the current income_beneficiary of such trust upon reaching the age of each beneficiary has the right to all or any portion of the remaining assets of the trust upon a beneficiary’s death the trust shall terminate and the remaining assets of the trust shall be distributed to the beneficiary’s estate however if the beneficiary shall die before the age of the trust shall be distributed to specified family members of the beneficiary each of the separate trusts is intended to qualify as a qualified_subchapter_s_trust qsst if the beneficiary makes the required election for that trust to be a qsst article iii paragraph g provides that if the grantor does not survive the annuity term the remaining trust assets will be subject_to the grantor’s general_power_of_appointment as provided in grantor’s last will and testament if the trustee is not notified of the exercise of the general_power_of_appointment within six months of the grantor’s death the trustee shall distribute the remaining assets to the grantor’s revocable grantor_trust or if the revocable grantor_trust is not in existence to grantor’s estate ruling sec_1 and sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual plr-119229-01 -4- sec_674 provides that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to a power regardless of by whom held exercisable only by will other than a power in the grantor to appoint by will the income of the trust where the income is accumulated for such disposition by the grantor or may be so accumulated in the discretion of the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_1_674_b_-1 of the income_tax regulations provides that if a_trust instrument provides that the income is to be accumulated during the grantor’s life and that the grantor may appoint the accumulated income by will the grantor is treated as the owner of the trust moreover if a_trust instrument provides that the income is payable to another person for life but the grantor has a testamentary_power_of_appointment over the remainder and under the trust instrument and local law capital_gains are added to corpus the grantor is treated as the owner of a portion of the trust and capital_gains_and_losses are included in that portion sec_677 provides in general that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor’s spouse sec_1361 provides that a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder of an s_corporation revrul_85_13 1985_1_cb_184 provides that an exchange of assets between a wholly-owned grantor_trust and the deemed owner of the trust is not recognized as a sale for federal_income_tax purposes under the terms of the trusts the annuities paid to a and b are to be paid from income of their respective trusts and to the extent income is insufficient from principal income not distributed is to be accumulated and added to principal a and b have the testamentary power to appoint the corpus of their respective trusts accordingly a and b are the owners of the portions of their respective trusts which consist of the income distributed to a and b under sec_677 in addition because a and b have the testamentary power to appoint the corpus of their respective trusts including any trust income not distributed to a or b and capital_gains which have been accumulated and added to the corpus they are treated as the owners of the entire corpus under sec_674 and b accordingly a and b must include in computing their tax_liability all items of income deduction and credit against the tax of their respective trusts the trusts will be qualified s_corporation shareholders during the period in which they are plr-119229-01 -5- treated as wholly-owned grantor trusts we further rule that no gain_or_loss will be recognized by a grantor or the trusts on the transfer of x stock to the trusts or on the transfer of property from the trusts to the respective grantors in payment of the annuity amount or the income_tax obligations described in article iii paragraph b ruling sec_2601 imposes a tax on every generation-skipping_transfer gst under sec_2631 with regard to the gst tax every individual is allowed a gst_exemption that may be allocated by such individual to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable in general under sec_2632 any allocation by an individual of his gst_exemption may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate sec_2642 provides special rules for certain inter_vivos transfers for purposes of determining the inclusion_ratio if a an individual makes an inter_vivos transfer of property and b the value of the property would be includible in the gross_estate of the individual under chapter if the individual died immediately after making the transfer other than by reason of sec_2035 any allocation of gst_exemption to the property shall not be made before the close of the estate_tax_inclusion_period under sec_2642 the term estate_tax_inclusion_period means any period after the transfer described in sec_2642 during which the value of the property involved in the transfer would be includible in the gross_estate of the transferor under chapter if he died such period shall in no event extend beyond the earlier of the date on which there is a gst with respect to such property or the date of the death of the transferor if grantor died immediately after funding the initial trust the trust would be included in the grantor’s gross_estate under sec_2036 therefore sec_2642 applies to prevent any allocation of gst_exemption to the property before the close of the estate_tax_inclusion_period which in this case is the earlier of the end of the trust term or the death of the grantor based upon the information submitted and the representations made we conclude that if a or b is living at the time the fixed term_interest in their respective trusts expire then commencing at that time a or b may allocate part or all of their respective remaining gst exemptions exclusively to the exempt trusts based on the fair_market_value of the assets allocated to the exempt trusts as of the date the exempt trusts are funded so that the exempt trusts and any separate trust created thereunder for the benefit of a grandchild of the a or b has a zero inclusion_ratio for gst purposes ruling sec_2041 provides in part that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the plr-119229-01 -6- decedent has at the time of death a general_power_of_appointment created after date sec_2041 defines the term general_power_of_appointment as a power that is exercisable in favor of the decedent the decedent’s estate the decedent’s creditors or the creditors of the decedent’s estate sec_20_2041-3 of the estate_tax regulations provides that if the power is a general_power_of_appointment the value of an interest in property subject_to the power is includible in the decedent's gross_estate under sec_2041 if either i the decedent has the power at the time of his death and the interest exists at the time of his death or ii the decedent exercised or released the power or the power lapsed sec_2652 provides in part that the transferor for gst purposes is the individual with respect to whom property was most recently subject_to federal estate_tax sec_26_2652-1 of the generation-skipping_transfer_tax regulations provides in part that an individual is treated as transferring any property with respect to which the individual is the transferor sec_26_2652-1 provides in part that a transfer is subject_to federal estate_tax if the value of the property is includible in the decedent’s gross_estate the deceased child of a and b will have a testamentary general_power_of_appointment over the assets in the non-exempt trust at the time of that child’s death because the child may appoint the assets to anyone including the child child’s estate child’s creditors or the creditors of the child’s estate accordingly the value of the non-exempt trust will be included in the gross_estate of that deceased child regardless of whether the deceased child actually exercises or releases the general_power_of_appointment or lets the power lapse the deceased child will be treated as the transferor for purposes of sec_2652 therefore based on the facts submitted and the representations made we conclude that distributions from the non-exempt trust to a grandchild of a and b whose parent is a deceased child of a and b will not be subject_to the gst tax ruling sec_1361 provides that the term qualified_subchapter_s_trust qsst means a_trust a the terms of which require that i during the life of the current income_beneficiary there shall only be income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current beneficiary in the trust shall terminate on the earlier of such beneficiary’s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary and b all of the income within plr-119229-01 -7- the meaning of sec_643 of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states based on the facts and representations submitted we conclude that the separate trusts created for the issue of a deceased child of the grantors of the trusts under article iii paragraph g b meet the requirements to qualify as qssts within the meaning of sec_1361 and will be treated as qssts provided that the current income_beneficiary of each trust is a united_states citizen and the beneficiary or the beneficiary’s legal_representative timely makes the required election under sec_1361 except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transactions described above under any other provision of the code this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the authorized representative of the trusts sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
